               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF DELAWARE

     ULTRAVISION
     TECHNOLOGIES, LLC,

                             Plaintiff,

              v.                             Civil Action No. 18-1333-CFC

     RMG NETWORKS HOLDING
     CORPORATION,

                             Defendant. :




Stephen B. Brauerman, Sara E. Bussiere, BAYARD, P.A., Wilmington, Delaware;
Alfred R. Fabricant, Lawrence C. Drucker, Peter Lambrianakos, Vincent J.
Rubino, III, Joseph M. Mercadante, Alessandra C. Messing, BROWN RUDNICK
LLP, New York, New York

     Counsel for Plaintiff

Jack B. Blumenfeld, MORRIS, NICHOLS, ARSHT & TUNNELL LLP,
Wilmington, Delaware; Brett Charhon, Martin C. Robson, Anthony M. Garza,
CHARRON CALLAHAN ROBSON & GARZA, PLLC, Dallas, Texas

     Counsel for Defendant



                        MEMORANDUM OPINION



May 6, 2019
Wilmington, Delaware
                           CONNOLLY, UNITED STA


      Defendant RMG Networks Holding Corporation has moved pursuant to 28

U.S.C. § 1404(a) to transfer to the Northern District of Texas this patent action

filed by PlaintiffUltravision Technologies, LLC. For the reasons discussed below,

I will grant RMG's motion.

                                    DISCUSSION

      Both Ultravision and RMG are Delaware entities with their principal places

of business in the Northern District of Texas. Ultravision alleges in its complaint

that RMG' s sales in the United States of certain LED display products designed

and manufactured in China infringe two patents.

       Section 1404(a) provides that "[f]or the convenience of the parties and

witnesses, in the interests of justice, a district court may transfer any civil action to

any other district or division where it might have been brought." 28 U.S.C. §

1404(a). It is undisputed that this action could have been brought in the Northern

District of Texas. Thus, the only issue before me is whether I should exercise my

discretion under§ 1404(a) to transfer the case to Texas.

      RMG has the burden "to establish that a balancing of proper interests

weigh[s] in favor of the transfer." Shutte v. Armco Steel Corp., 431 F.2d 22, 25

(3d Cir. 1970). This burden is heavy. "[U]nless the balance of convenience of the
parties is strongly in favor of [the] defendant, the plaintiffs choice of forum should

prevail." Id. (emphasis in original) (internal quotation marks and citation omitted).

      The proper interests to be weighed in deciding whether to transfer a case

under§ 1404(a) are not limited to the three factors recited in the statute (i.e., the

convenience of the parties, the convenience of the witnesses, and the interests of

justice). Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995).

Although there is "no definitive formula or list of the factors to consider" in a

transfer analysis, the court in Jumara identified 12 interests "protected by the

language of§ 1404(a)." Id. Six of those interests are private:

             [ 1] plaintiffs forum preference as manifested in the
             original choice; [2] the defendant's preference; [3]
             whether the claim arose elsewhere;· [4] the convenience
             of the parties as indicated by their relative physical and
             financial condition; [5] the convenience of the
             witnesses-but only to the extent that the witnesses may
             actually be unavailable for trial in one of the fora; and [6]
             the location of books and records (similarly limited to the
             extent that the files could not be produced in the
             alternative forum).

Id. (citations omitted). The other six interests are public in nature:

             [7] the enforceability of the judgment; [8] practical
             considerations that could make the trial easy, expeditious,
             or inexpensive; [9] the relative administrative difficulty
             in the two fora resulting from court congestion; [10] the
             local interest in deciding local controversies at home;
             [11] the public policies of the fora; and [12] the
             familiarity of the trial judge with the applicable state law
             in diversity cases.



                                           2
Id. at 879-80 (citations omitted). As the parties have not identified relevant factors

beyond these 12 interests, I will balance the Jumara factors in deciding whether to

exercise the discretion afforded me by§ 1404(a).

      I.     PLAINTIFF'S FORUM PREFERENCE

      This factor clearly weighs against transfer and is to be treated as a

"paramount consideration" in applying the Jumara factors. VLSI Tech. LLC v.

Intel Corp., 2018 WL 5342650, at *2 (D. Del. Oct. 29, 2018).

      II.    DEFENDANT'S FORUM PREFERENCE

      This factor favors transfer.

      III.   WHETHER THE CLAIM AROSE ELSEWHERE

      This factor favors transfer. Although the design and manufacturing

activities related to the LED display products occurred in China, RGM's

"importation, marketing, advertising [and] selling of the accused products were

carried out" in the Northern District of Texas. D.I. 20 at 6. None of these

activities were carried out in Delaware, and RGM sold no accused products in

Delaware between October 1, 2016 and September 30, 2018, see D.I. 9,

Declaration of Jana Bell at ,r 9.




                                          3
      IV.    THE CONVENIENCE OF THE PARTIES AS INDICATED BY
             THEIR RELATIVE PHYSICAL AND FINANCIAL
             CONDITION

      This factor slightly favors transfer. "[A]bsent some showing of a unique or

unexpected burden, a company should not be successful in arguing that litigation in

its state of incorporation is inconvenient." ADE Corp. v. KLA-Tencor Corp., 13 8

F. Supp. 2d 565, 573 (D. Del. 2001 ). Both parties are Delaware entities. To

establish "inconvien[ce]," therefore, RMG must show that it would face "a unique

or unexpected burden" in having to litigate this case in this District.

      RMG has shown that it would be at least marginally more convenient for it

to produce its witnesses and documents in the Northern District of Texas than in

Delaware, because most ofRMG's employees and documents are already located

in the Northern District. As the Northern District of Texas and this District appear

equally convenient for Ultravision, which is a Delaware entity with a principal

place of business in the Northern District, and Delaware is not a particularly or

uniquely inconvenient forum for RMG, which is also incorporated in Delaware, the

convenience of the parties weighs slightly in favor of transfer.

      V.     THE CONVENIENCE OF THE WITNESSES

      This factor carries weight "only to the extent that the witnesses may actually

be unavailable for trial in one of the fora." Jumara, 55 F.3d at 879; see also Smart

Audio Techs., LLC v. Apple, Inc., 910 F. Supp. 2d 718, 732 (D. Del. 2012) (noting



                                           4
that this factor applies only insofar as "a witness actually will refuse to testify

absent a subpoena"). In addition, "witnesses who are employed by a party carry no

weight," because "each party is able, indeed, obligated to procure the attendance of

its own employees for trial." Ajfymetrix, Inc. v. Synteni, Inc., 28 F. Supp. 2d 192,

203 (D. Del. 1998). In considering this factor, "the Court should be particularly

concerned not to countenance undue inconvenience to third-party witnesses ...

who have no direct connection to the litigation." Intellectual Ventures I LLC v.

Altera Corp., 842 F. Supp. 2d 744, 757 (D. Del. 2012), mandamus denied sub nom.

In re Altera Corp., 494 F. App'x 52 (Fed. Cir. 2012).

      Nothing in the parties' filings suggests that anyone-whether they be third

parties or employees-would be unwilling to testify at trial in Delaware.

Nonetheless, neither party has identified a witness who resides in Delaware; and it

is undisputed that both parties' management personnel live or work in the Northern

District, the inventor resides in the Northern District, and the counsel who

prosecuted the asserted patents works in the Northern District. Accordingly, this

factor favors transfer, albeit slightly.

       VI.    THE LOCATION OF BOOKS AND RECORDS

       Jumara instructs me to give weight to the location of books and records only

"to the extent that the files [and other documentary evidence] could not be

produced in the alternative forum." 5 5 F .3 d at 8 79. As both parties have their



                                            5
headquarters in the Northern District, this factor weighs slightly in favor of

transfer.

       VII. ENFORCEABILITY OF THE JUDGMENT

       This factor is neutral, as judgments from this District and the Northern

District of Texas would be equally enforceable.

       VIII. PRACTICAL CONSIDERATIONS

      Jumara instructs me to give weight to "practical considerations that could

make the trial easy, expeditious, or inexpensive." 55 F.3d at 879. This factor

strongly favors transfer. Neither party has a connection with Delaware other than

its incorporation or formation status. By contrast, both parties have their principal

place of business in the Northern District and the inventor, patent prosecution

counsel, and every employee identified in the briefing as having knowledge

relevant to the case lives and/or works in the Northern District.

       IX.   RELATIVE ADMINISTRATIVE DIFFICULTY DUE TO
             COURT CONGESTION

       This factor is neutral, as both districts have congested dockets.

       X.    LOCAL INTEREST IN DECIDING LOCAL
             CONTROVERSIES AT HOME

       The local controversy factor is neutral. As an initial matter, "[p]atent issues

do not give rise to a local controversy or implicate local interests." TriStata Tech.,

Inc. v. Emulgen Labs., Inc., 531 F. Supp. 2d 635,643 (D. Del. 2008). Aside from



                                           6
the patent subject matter, Delaware has an interest in litigating disputes between

Delaware companies, and the Northern District has an interest in litigating disputes

between companies headquartered within the district.

      XI.     PUBLIC POLICIES OF THE FORA

      Delaware's public policy encourages Delaware entities to resolve their

disputes in Delaware courts. Round Rock Research, LLC v. Dell, Inc., 904 F.

Supp. 2d 374,378 (D. Del. 2012). RMG has not cited any countervailing Texas

public policy. Thus, this factor weighs against transfer; but because it overlaps

with the preceding factor, I will give it minimal weight.

       XII. FAMILIARITY OF THE TRIAL JUDGES WITH THE
            APPLICABLE STATE LAW IN DIVERSITY CASES

       This factor is inapplicable to a patent case and therefore is neutral.

                              *      *      *      *     *

       In sum, of the 12 Jumara factors, six favor transfer in varying degrees; two

weigh against transfer in varying degrees, and four are neutral. Having considered

the factors in their totality and treated Ultravision' s choice of this forum as a

paramount consideration, I find that RMG has demonstrated that the Jumara

factors weigh strongly in favor of transfer. I will therefore grant RMG' s motion to

transfer (D.I. 7).

       The Court will enter an order consistent with this Memorandum Opinion.




                                            7
